Title: Abigail Adams Smith to John Quincy Adams, 27 July 1786
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N15
      
       july 27th 1786
      
     
     When I closed my last to you on Sundey last I promised to give you an account of the excursion we proposed setting off upon the next day, either upon my return or during my visit. A Leasur hour presents itself, this morning and I embrace it to fullfill my engagements. On Monday Morning at Seven oclock, we were in the Carriage, Mr S and my self, at our door in Wimpole Street, from whence we proceeded to Rumford 12 miles from London where we allighted at ten oclock precisely, and orderd breakfast for 5 persons, as Pappa Mamma and Mr Bridgen were to meet us there. We waited till Eleven and then feeling a propensity to sattisfy our appetites we sat down, but before we had proceeded far, they came in. At twelve we were in the Carriage again. Pappa went to Thornton about 2 mills from Rumfd. to see the House of Lord Petres, which is said to be worthy the observation of Strangers. Viewing the Houses and Gardens of Noblemen, constitutes one of the principle Summer amusements of this Country, Natives as well as strangers, and the Gardens of all the Nobility are open to the Latter. When Mr J——n was here, at some one of the Gardens which he visitted the Gardener told him he had orders from his Master not to admit Englishmen—but I am not an English man answerd Mr J.—Oh Sir then they are open to you—but What is the reason of your Masters prohibiting Englishmen, from his Gardens?—because Sir he cannot trust them, they will take something with them. The Houses are generally seen only by Tickets from the Owner, which is a mere matter of Form for any person may procure them who will take the Trouble to send for them. I thought as the day was very warm and it was exceedingly dusty that we had better proceed to Mr H——s, which we did, and at 2 oclock, arrived at Mr Thomas Brand Hollis’s House at the Hyde in the Town of Torrington in the County of Essex. Mr H received us with politeness civillity and attention, and soon introduced to us Miss Brand his Sister a Single Lady about forty, who keeps his House, which stands, half a mile from the Road, upon a plain. At some distance it seems to be sarrounded with hills, Coverd with wood. The plain before the House consists of feilds, surrouded with hedges, trees in Groves Calfs, &c, scattered over it Cattle and sheep, feeding, and all together forms a pleasing view. At the back of the House is the Garden, filled with a variety of Trees shrubs, plants flowers, and, amongst which are many american productions such as furs, of various kinds. It is in a rude wild, but agreeable manner. At the end of the Garden is a Temple on which is this motto, ill repose. A little further amongst the Trees, is a Hermitage, which is rather ancient than elegant. It is dedicated to St  of whom I told Mr H I had never before heard. Just before it is a pond, with Gold fishes in it, and at a little distance, the kitchen Garden with in a large high Wall, for Fruit it contains every thing usefull and proper, for a Garden of this kind. Before the House are three other ponds, which have fish of various kinds in them, the ponds are not large, but have an agreeable affect.
     The House is very oald but has been repaird. This Gentleman, has, a taste for antiquity, and I suppose he is attached to this House for the reason, of its being, some ages advanced. We must not talk of years in this House, every part of it is a perfectly nice and Cabinet every room, is filld with Some antiquitities, pictures Statues busts Vases, and a variety of other things. You enter at a large Hall, in which are the Busts of several persons, and many other antuiquities on the left to the dining room, which is also ornamented on the Chimney with figures in Bronze, which Mr H shews us, and add, this is two three or more hundred years old. On the right is the drawing Room which Contains several Curiossities. The furnitere is also ancient of yellow damask. There is a Cabinet of Ebony inclos’d with brass, which is Called elegant. This Contains Mr Bridgen tells us, Mr Hollis’s hearts Treasure, which I shall tell you of by and by. There is a picture of one of reubens wives, and several other Curious ones, several oramets upon the Chimney of Bronze, Vases &c. Mr H says there is nothing made so beautifull in the present day, but I Confess I have not his taste. In a litle room adjoining called the Boudoier are many more curiossities but I cannot pretend to describe them. Amongs the Number, are pictures of all the Orders of Monks and Nuns in France, each singly in a small Frem. At the bottom is an account of their manner of Life. This was a Collection made by Mr Bridgen, who, gave them to Mr Hollis. In the next room, is Mr H——s Librey, but here nobody ever enters. He told us that he never addmitted any body to his Librey, before we came, and he is particular and Carefull in all his Curiossities.
     Pappa and  came a little before 4. We dined and after tea took a Walk in the Garden. I think I Love the Country better every day.
      
     
      Tuesday 25 July.
     
     We took a ride about 8 mills to Chemsford to see an House which belongs to Lady —— a descendent of Lord Moilerds. Mr H admires the artichecture of this House. I Convess it did not strike my fancy so much as many I have seen, the fernitere was ancient and not in so good order as is generally the Case in such large Houses. We returd to dine. The Weather is very warm, at present and almost reminds us of an American season. After dinner we walkd-out as Mr S. amused himself with attempting to take Fish.
     
     
      Wedensday 26th
     
     In the Morning we took a Walk abut a mile, to see the Gardens and Gronds and House of a Mr Atlen who was a Wine Merchant, in London, by which I suppose he made a great Fortune and has Built him a House and Garden, in a sweet spot. Mr Hollis being acquainted with the family sent in to desire to see the Grounds Gardens &c. The Gentleman came out to us and invited us to the House. We went in. Every thing is new, and the House furnitere &c are in a very ellegant Stile. The Lady came to us and was very civil. We walkd to the Garden which is filld with Trees plants Shrubs, flowers, and Fruit. There were two Green Houses, full of Fruit also, peaches Apricots Grapes, and a variety of others. And after rambling Some time in the Gardens we returnd home, through a gravel Walk, of half a mile in extent, on each Side of Which are trees whose Branches meet at the Top, and make an fine shade. At the end of the Walk is a pond with fish, from which is an ascent on either side. In front upon a litle rising there is a temple, which is very pretty. The Whole is indeed a sweet spot. This walk led us into Mr Holliss Ground, and we soon returnd to his House pleased with our excursion, dressd and at 4 dined. After dinner, we went to visit Mr H——s Gardner, whose House is a few yards from Mr H——s. He is very curious in Bees, shew us several Hives, and gave us a Lecture upon their form of Government Laws, &c. He has allways been a great friend to the Americans, and was vastly Happy to see us in his Cottage. In short every person belonging to this family Seem to have imbibed a degree of the Masters Taste. An oald Faithfull domestick who reminded me of the Character of le Banq invited us to see his Garden. It was in the same stile. He had also, a Collection of antiquities and Curiossities in his Way, which were Curious and amuseing.
      
     
      Thursday 27.
     
     Pappa having a great curiossity to see Braintree which lies only 18 Mills from this, set of this Morning with Mamma to visit it. We amused ourselvs in the Morning with fishing, and walking, but could ceatch no fish large enough to eat, so they were only removed from one pond to another still enjoying their Lives Liberty. At 2 Pappa and Mamma returnd not much pleased with the appearance of the Town they had been to visit. Mr H told us it was a Poer dirty miserable village and such they found it.
     After dinner Mr Hollis gave Pappa a Lecture upon antuiquitys, and Curiossities to which we were silent spectators and Listeners. The Ebony Cabinet was Opened, of Which I promised you an account. On the middle shelfe, in the Center was containd in a brass Case the Bust of Milton, which was surrounded on each side by 4 or five of the first additions of his own works. he was an acquaintance friend of Mr Hollis’s for whom he has great respect. When he had finishd his Lecture upon the Contents of this Cabinet he opend another and shew us several curiossities Medalls, and figeures, of varias kinds several Boks, as oald as the Pales to Use a Common expression. Amongst the rest was a Cook Book, &c, Henry Sixth.
     
     
      Fryday, 28th.
     
     At Nine in the Morning we left Mr H. House, much pleased with our visit, and proceeded on our way to Grosvenor Square, where we arrived at 3 oclock, and found a Packet or two from Mr J—— Containing news Papers, and promises of writing by the next Ship.
     I like such excursions as these into the County. But to go, mere, because it is the fashion, to ride all day, and to dine and Lodge at some dirty village, where you can neither eat drink or sleep with any degree of sattisfaction, is not my Taste yet this is practiced by many, others who, dare not be so unfashionable as to stay in London, go to Brighthamstone and only quit one scene of dissipation for another but it is the fashion, and, all must follow.
     By the Packet which Pappa found upon his return, Containd the ratification of the Prusian Treaty, and as it was a good oppertunity for Mamma to visit Holland they set off, the Thursday following, 3d of August for the Hague.
     Wedensday Pappa went to the Levee to take Leave of the King previous to his going to H. which is a point of Etiqueette not to be dispenced with.
     
     
     
     A strange affair happened to day at St Jamess as the King was getting out of his Carriage at the Doer of the Pallace a Woman, apperd with a Paper in her hand which she said was a Petition to the King, which she requested of the Gauards she might be permitted to deliver. And when the Carrige came up, as the King was steping out She presented the Petition which the King took, and discover’d a knife which she was, advanceing towards him but being perceived by the Guards She was immediately taken. His Majesty tis said desired she might not be Hurt as he was not injurd. This request prevented her being torn in peices by the Guards and she was taken into Custody and is said to be Insane. Her name is Margaret Nicolson. She has since been examined, and is to be tried in a few days. It is Supposd She will be Confind in a priests Mad House for Life.
     
     
      August 18th.
     
     We have heard from Pappa and Mamma twice since they left London, once since their arrival at the Hague. Mamma complains of the Passage. She was also disappointed on her arrival at finding Madam and Mademoiselle Dumas absent, at their Country House in Guilderland. Mamma paid a visit to the Lady of Sir James Haris who is the Minister from this Court to that Country and the only one who has a Lady. In a few Hours, she returd Mammas visit and they were invited to dine with them the next day. I have observed that Gentlemen in publick Characters from this Country, are more civil and polite in a Foreign Country than in their owns. The Duke of D—— was You know, very civil to Pappa in France, but the last Summer when he was here and also this, he does not even return a visit made him.
     In short America and Americans are so out of Fashion at present, at the fountain Head, that no one dare be so excentrick as to cultivate or even make any kind of advances towards civility. Foreigners ask—do these people, ask their King, whom they shall be acquainted with. I see so little Liberallity of Sentiment So little Good manners, or even common civillity that I am quite sick of the Country. Or rather of the People, and it is not confined to the Natives of this Land alone, but appears to me that every Creature who comes to reside in the County, gets in thre weeks imbibes with the Air they breathe the illiberallity which exists, in the atmosphere.
     The Conversation of the Day, and indeed since I wrote you, has been upon His Majestys Wonderfull marevolous and happy excape, yet It does not seem to have been made so serious an affair of as might have been expected. It has been observed in the Papers, that Mr Adams left the Kingdom the very day after the attempt was made upon his Majestys Life. These people are below contempt. If you see the English Papers you will find much said upon the Princes late change, upon the Kings refusing any augmentation to his income. He took the resolution to appropriate 30 thosand a year to the payment of his Debts, and to Live upon 20. Some suggest that Mrs F—— has had this influence over him. The King and Prince are very generally applauded the former for his refusal, and the Latter for his firmness, in not only submitting to the Will of the sovereign, but in useing these means to pay his debts. His household has been dismissd and his Horses all sold. He is now at Brighthamstone. It is said that his going to Windsor to Congratulate the King upon his excape, that the king would not see him. Some suggest that serias consequences may ensue from the Kings displeasure towards him. Misteries which must explain themselves are not worth the time that it would take to unravell them.
     Dr Cutting and Mr Shipping from Philadelphia arrived here about a forghtnight since. They propose passing some time in Studying in the Temple. The Dr has improved much I think he does not Laugh above once in a visit. Mr S, I had seen in Boston some years agone. He is a modest young Man, a Son of Dr Shippens of Philadelphia. I inquird about Madame B——m. Poor Lady, she is showing away, and without a single Competitor. How extremely mortifying for in this Situation you know there will be no inducement to go a Step higher. She says that in the Circle of her own family she shall be happy, but out of that she expects no pleasure in America.
     
      Finisd August 22d 86.
     
    